Citation Nr: 0120063	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-16 077	)	DATE
	)
	)

From the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES


1.  Entitlement to service connection for a neurogenic 
bladder due to prostatic hypertrophy, claimed as secondary to 
exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to exposure to 
Agent Orange.

3.  Entitlement to service connection for muscle 
deterioration, claimed as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969, including combat service in the Republic of Vietnam; 
his decorations include the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a neurogenic bladder, COPD and muscle deterioration.  The 
veteran perfected a timely appeal of this determination to 
the Board.  During the course of this appeal, the claims 
folder was transferred to the Medical & Regional Office 
Center (M&ROC) in Togus, Maine.

As a preliminary matter, the Board observes that, in January 
1975, the M&ROC denied service connection for "vocal polyps, 
operated with laryngitis"; in doing so, the M&ROC did not 
consider whether service connection for this disability was 
warranted as secondary to the veteran's Agent Orange 
exposure.  The veteran currently claims service connection 
for a respiratory disability (COPD) that he maintains has 
been chronic since service and which is related to his in-
service exposure to Agent Orange.  Because the veteran's 
claim was not previously considered as secondary to Agent 
Orange exposure, and in light of the new regulations 
pertaining to the adjudication of claims of service 
connection asserted as secondary to exposure to Agent Orange 
during service that were promulgated subsequent to the denial 
of the veteran's earlier claim, the Board concludes that the 
RO correctly determined that the current respiratory claim is 
new and adjudicated it on a de novo basis.  See McCartt v. 
West, 12 Vet. App. 164, 167 (1999); Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 115 S. Ct. 61 (1994).  See also Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be the same claim when it has not 
been previously considered); cf. Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (a new theory of etiology does not 
constitute a new claim).

In addition, the Board remanded this case in December 2000, 
in light of the veteran's outstanding request to testify at a 
hearing held before a Member of the Board.  In compliance 
with the veteran's request, he presented testimony in 
June 2001 before the undersigned via video-conference.  
During the hearing, the undersigned agreed to hold the record 
open for a period of thirty days to afford the veteran the 
opportunity to submit pertinent medical evidence in support 
of this appeal.  That same day, the veteran filed an April 
2001 VA medical report at the M&ROC, which was accompanied by 
a waiver of RO consideration.  See 38 C.F.R. § 20.1304 
(2000).  This evidence will thus be considered by the Board 
in connection with the instant appeal.  The veteran 
thereafter neither submitted additional evidence during the 
remainder of the thirty-day period nor requested that it be 
extended.  The Board will thus consider the veteran's claims 
based on the current record.

The Board's decision on the veteran's claim of service 
connection for muscle deterioration is set forth below; his 
claims of entitlement to service connection for a neurogenic 
bladder and for COPD will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran participated in combat and was likely exposed 
to herbicides, including Agent Orange, while serving in 
Vietnam.

2.  The evidence indicates that the veteran's myopathy is 
likely related to his exposure to Agent Orange during service


CONCLUSION OF LAW

The veteran's myopathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

In this regard, the Board acknowledges that, during the 
course of this appeal, the veteran was not afforded a VA 
examination.  The Board also observes that substantial 
pertinent treatment records have not been associated with the 
claims folder.  Further, as will be discussed in more detail 
in the remand section of this decision, there are other 
several due process problems in this case.  The Board notes, 
however, that the record includes a report prepared by the 
Chief of the Neurology Service at the Togus, Maine, VA 
Medical Center that includes a favorable opinion regarding 
the etiology of the veteran's muscle condition.  Thus, in 
light of this decision, in which the Board grants service 
connection for myopathy, the veteran is not prejudiced by the 
Board's adjudication of this claim on the current record.  
The Board will therefore proceed with the consideration of 
this case.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, regulations currently provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307 (2000).  
The Board notes, however, that prior to its rescission, 
effective April 5, 1999, and prior to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
McCartt v. West, 12 Vet. App. 164 (1999), VA Adjudication 
Procedure Manual M21-1, Part VI, par. 7.20b, provided that 
service in Vietnam gave rise to a rebuttable presumption of 
exposure to herbicides.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Since the claim in 
this case was filed in February 1998, i.e., prior to the 
rescission of the above-cited manual provision, and since the 
claim has remained pending since that time, the veteran is 
entitled to the benefit of the presumption of exposure to 
Agent Orange.


In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  In pertinent part, 38 C.F.R. § 3.304(d) 
provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

Here, the veteran's receipt of the Combat Action Ribbon 
definitively establishes that he served in combat during 
Vietnam.  In addition, his service personnel records show 
that he participated in numerous combat operations during his 
tour in Vietnam.  As such, he is a combat veteran.  The Board 
thus finds his report of having been exposed to Agent Orange 
during service consistent with the circumstances, conditions 
and hardships of his combat service.

In support of this claim, the veteran essentially contends 
that he has suffered from muscle problems since the 1970s, 
and that the condition is related to his exposure to Agent 
Orange during period of service.  Further, the veteran 
reports that physicians have either communicated to him that 
the condition is related to that in-service exposure or have 
indicated that the etiology of the disability could not be 
determined.

Further, as noted above, during the course of this appeal, 
the Chief of the Neurology Service at the Togus, Maine, VA 
Medical Center reviewed the veteran's pertinent medical 
records and discussed the potential etiology of his muscle 
complaints.  In an April 2001 report, the neurologist 
observed that the veteran had been receiving treatment at the 
neurology clinic of that facility since mid-1999, and that he 
had been diagnosed as having an "undiagnosed myopathy."  In 
addition, the neurologist commented that there was 
considerable debate regarding whether neuromuscular 
conditions, including peripheral neuropathy, myopathy and 
chronic fatigue syndrome, were related to exposure to 
herbicides, including Agent Orange.  Thereafter, the 
neurologist opined, "[t]here is every possibility that [the 
veteran's] muscle problems and fatigue are related to 
herbicides [sic] exposure, but we thus far have been unable 
to make any reasonable clinical observations that establishes 
beyond doubt, that any causal relationship exists."  As 
such, the neurologist clearly indicated that the veteran's 
claimed muscle deterioration, which he characterized as 
myopathy, might well be related to his in-service Agent 
Orange exposure.  

Based on the above, the Board finds that service connection 
for myopathy is warranted.  In reaching this determination, 
the Board finds that the veteran, a combat veteran, has 
proffered satisfactory lay evidence that he was exposed to 
herbicides while serving in Vietnam.  Notwithstanding the 
absence of any complaints or treatment for exposure to 
environmental toxins or for muscle pain and fatigue in while 
serving in Vietnam, the Board finds the veteran's exposure 
consistent with the circumstances, conditions, and hardships 
of his service.  The Board further notes that the veteran is 
competent to report that he began suffering from muscle pain 
and fatigue shortly subsequent to service and that the 
symptoms have been chronic and recurrent since that time.  
Finally, the Board notes that the veteran's medical records 
were reviewed by the Chief of the Neurology Clinic at the 
Togus, Maine, VA Medical Center who essentially opined that 
it was at least as likely as not that his long-standing 
neuromyopathy was related to his in-service Agent Orange 
exposure.  In point, the neurologist was unable to dissociate 
myopathy from Agent Orange exposure in service, and in fact 
merely expressed the lack of unrefutable proof of a nexus.  

In this regard, the Board notes that the Court has offered 
guidance on the assessment of the probative value of medical 
opinion evidence.  The Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, a 
VA specialist carefully reviewed the veteran's pertinent 
medical records, including many that are not yet associated 
with the claims folder and concluded that it is at least as 
likely as not that his neuromyopathy is related to his in-
service exposure to Agent Orange.  Moreover, in doing so, he 
has offered a rationale for that assessment.  In addition, in 
the absence of any contradictory medical evidence, the Board 
finds that service connection for myopathy is warranted.  


ORDER

Service connection for myopathy is granted.


REMAND

The Board has carefully reviewed the veteran's claims of 
entitlement to service connection for a neurogenic bladder 
and for COPD and finds that, for the reasons set forth below, 
each claim must be remanded for additional development and 
adjudication.

As a preliminary matter, the Board observes that the claims 
folder reflects that, in prosecuting this appeal, the veteran 
completed VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), dated in 
February 1998, and selected The American Legion as his 
representative.  During the June 2001 hearing, however, the 
veteran was not represented.  He has provided a written 
waiver of representation for the purpose of the hearing.  
However, the veteran has expressed a desire to have a 
recognized organization, attorney, agent or other person 
represent him in the continuation of this appeal.  
38 C.F.R. § 20.600 (2000) provides, "An appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  

The February 1998 VA Form 21-22 appears to be current.  
However, the American Legion most recently submitted written 
argument on the veteran's behalf in August 1999.  
Notwithstanding its failure to represent the veteran at the 
June 2001 hearing, The American Legion has not submitted a 
motion seeking to withdraw as the veteran's representative.

The veteran's pro se appearance raises significant due 
process questions.  This is especially so in light of the 
Board's determination that both of the veteran's remaining 
claims must be remanded for further development and 
adjudication because, on remand, his representative would 
have the opportunity to offer additional evidence and 
argument in support of these claims.  Due process therefore 
requires that this matter must be clarified before any 
further action can be taken, especially in light of the 
veteran's clear expression of an intent to be represented.  
Indeed, 38 C.F.R. § 20.608(b)(2) (2000) requires that when, 
as here, a case is in appellate status, a representative may 
not withdraw unless good cause is shown in a motion before 
the Board.  

The Board also notes that, in several statements, and during 
the June 2001 hearing, the veteran essentially maintained 
that shortly subsequent to his discharge, VA established 
service connection for a respiratory condition, i.e., vocal 
polyps and/or COPD, and that service connection for this 
disability had subsequently been severed.  The record does 
not appear to support the veteran's contention.  However, 
clarification of the matter and proper notice to the veteran 
as to his status with VA is appropriate.

In addition, since the issuance of the statement of the case 
by the St. Petersburg, Florida, RO in June 1999, pertinent VA 
medical records, dated from November 1991 to August 1999, 
were received at the M&ROC.  Because this evidence was not 
previously of record, and bears directly on the issues 
certified for appeal, and further because the veteran has not 
waived his right to initial RO consideration, this evidence 
must initially be considered by the M&ROC consistent with 
38 C.F.R. § 20.1304(c) (2000).  Further, the law requires 
that, subsequent to its review of this evidence, the M&ROC 
issue the veteran a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2000).  

With respect to the merits of the veteran's claims, he 
essentially contends that he has a neurogenic bladder and 
chronic respiratory disability as a consequence of his 
exposure to Agent Orange during service.  He also 
alternatively argues that his neurogenic bladder is secondary 
to his now service-connected myopathy and thus that service 
on a secondary basis for this condition is warranted.  With 
respect to the veteran's latter contention, the Board notes 
that, in light of the Board's decision that service 
connection for myopathy is warranted, unless otherwise 
rendered moot, on remand the M&ROC must consider whether 
service connection for a neurogenic bladder as secondary to 
his service-connected myopathy is warranted.  See Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  As such, the 
M&ROC must determine whether the veteran's neurogenic bladder 
is proximately due to or the result of a service-connected 
myopathy and/or whether his neurogenic bladder has been 
aggravated by his service-connected myopathy.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With respect to his COPD, the veteran essentially contends 
that the condition was present during his period of service 
and has been chronic since that time.  In support, he cites 
to the treatment he received for his vocal polyps shortly 
following his discharge from active duty, thus implicitly 
expanding his claim from simply one seeking service 
connection for COPD due to in-service Agent Orange exposure 
to one asserting service connection for a chronic respiratory 
disability due to service.  Schroeder.  In this regard, the 
Board notes that private medical records associated with the 
claims folder show that the veteran received treatment for 
respiratory problems in June 1970.  In addition, recent 
medical records reflect further treatment for respiratory 
problems.

As noted, the VCAA has been signed into law since the RO's 
issuance of the June 2000 statement of the case and remand to 
ensure compliance with the notice and duty to assist 
provisions contained in the new law is now required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that these claims must be remanded to afford him an 
appropriate VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a neurogenic bladder and/or a 
respiratory condition, and particularly COPD, that is related 
to his military service, and specifically to his in-service 
exposure to Agent Orange.  In addition, the examiner must 
further opine as to whether it is at least as likely as not 
that his neurogenic bladder is related to his service-
connected myopathy.  38 U.S.C. A. § 5103A (West Supp. 2001); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Prior to scheduling an examination, however, all outstanding 
treatment records must be associated with the claims folder.  
In this regard, the Board notes that the veteran continues to 
receive significant treatment at the Togus, Maine, and 
Jamaica Plains, Massachusetts, VA Medical Centers, and that, 
to date, records dated subsequent to August 1999 have not 
been obtained.  Indeed, as noted above, in his April 2001 
report, the neurologist observed that the veteran had 
received treatment at the neurology clinic at the Togus, 
Maine, VA Medical Center since 1999.  This is significant 
because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Further, the veteran has also identified 
numerous private medical examiners who have treated him for 
these conditions.  In addition, he has submitted a letter 
from the Social Security Administration (SSA) informing him 
that he was entitled to disability benefits from that agency.  
These records, as well as the SSA determination and the 
records upon which it was based, must be obtained because the 
VA and private medical evidence might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of these claims.  Moreover, recently enacted 
legislation specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).

Finally, the Board observes that, in adjudicating these 
claims, VA has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's combat service, in 
reconsidering his claims, the M&ROC must specifically 
consider that law and regulation.  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The M&ROC should contact the veteran 
and The American Legion and advise each 
of them of the provisions of 38 C.F.R. 
§ 20.608 regarding withdrawal of 
representation by a representative in 
claims before the Board.  The veteran 
should be asked to clarify his desire as 
to representation in this matter and be 
provided with the appropriate form to do 
so.  The RO should ensure that all 
appropriate procedures are followed to 
afford the veteran representation in the 
matters on appeal.

2.  The M&ROC should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment for a neurogenic 
bladder as well as for respiratory 
problems from any facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's treatment at the 
Bay Pines, Florida; Togus, Maine; and 
Jamaica Plains, Massachusetts VA Medical 
Centers.  This must further specifically 
include records of his treatment by Dr. 
Clifton Smith in Vassalboro, Maine; 
Thayer Hospital in Waterville, Maine; 
Dr. William Diehl in China, Maine; and 
St. Joseph's Hospital in Port Charlotte, 
Florida.  The aid of the veteran (and his 
representative) in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing and 
given the chance to submit any records in 
his possession.

3.  The M&ROC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of his neurogenic bladder as well as any 
respiratory disability, to specifically 
include COPD.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any neurogenic bladder 
or respiratory disability, to 
specifically include COPD, found to exist 
is related to the veteran's period of 
military service, to include his in-
service exposure to Agent Orange.  In 
addition, the examiner must further opine 
as to whether it is at least as likely as 
not that his neurogenic bladder was 
caused or chronically worsened by his 
service-connected myopathy.  In offering 
these opinions, the examiner must 
specifically comment on the findings and 
conclusions offered by the Chief of the 
Neurology Service at the Togus, Maine, VA 
Medical Center in his April 2001 report.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  The M&ROC should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

7.  The M&ROC must review the claims file 
and make a determination as to whether 
service connection for any respiratory 
disorder, to include polyps, was 
previously established, and if so, 
whether service connection was severed.  
The RO should take any indicated 
procedural action in that respect and 
notify the veteran as to the results of 
such action.

8.  Thereafter, the M&ROC must re-
adjudicate the veteran's claims of 
entitlement to service connection for 
neurogenic bladder and for a respiratory 
disability, to specifically include COPD.  
With respect to the veteran's neurogenic 
bladder, in light of the Board grant of 
service connection for myopathy, unless 
rendered moot, the M&ROC must also 
consider whether it is at least as likely 
as not that service connection for 
neurogenic bladder is warranted as 
secondary to that condition.  See 38 
C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  The 
M&ROC must further specifically consider 
the application of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  

9.  If, after re-adjudication, any of the 
benefits sought on appeal remain denied, 
the veteran (and his representative) 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



